Citation Nr: 1330811	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  13-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for sensory neuropathy of the sciatic nerve of the right foot in excess of 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to August 1957, and from May 1958 to May 1962.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, which, in pertinent part, denied the Veteran's claim for an increased rating for sensory neuropathy of the sciatic nerve of the right foot.

In June 2012, the Veteran testified in support of this claim during a hearing, held before a Decision Review Officer (DRO) at the RO. A transcript was created and procured for the record. 

The Veteran testified in support of this claim during a hearing held via videoconference before the undersigned Acting Veterans Law Judge in June 2013 (Videoconference hearing). A transcript was created and procured for the record.

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability for individual unemployability due to service-connected disabilities has been raised by the record via a VA Form 21-8940 submitted in June 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Prior to adjudication of the claim on appeal, additional development is necessary. 

VA provided the Veteran with a VA medical examination to determine the severity of his service-connected sciatica disability in October 2012. At the June 2013 Videoconference hearing, the Veteran testified that he had experiencing worsening of his sciatica symptomatology since the October 2012 examination. Therefore, an additional VA medical examination is necessary to determine the current severity of the Veteran's sciatica disability  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Afford the Veteran an opportunity to attend a VA medical examination at an appropriate location to determine the current severity of his service-connected sensory neuropathy of the sciatic nerve of the right foot. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder. The VA examiner must describe the severity of the symptoms associated with the Veteran's service-connected disability by determining whether (i) there is any associated paralysis and, if so, whether it is complete or incomplete, and (ii) if incomplete, whether the resulting impairment is mild, moderate, or severe. The examiner also must discuss the March 2012 letter from Dr. Bellamy, the September 2011 and October 2012 VA medical examination reports, and any subsequent changes in severity.

The examiner must provide a comprehensive report including complete rationales for all opinions expressed and conclusions reached, citing the objective medical findings leading to the opinions and conclusions.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



